DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 05/10/2021, 05/10/2021, 05/27/2022 has been considered by the examiner and made of record in the application file.

Drawings
03.	The drawings were received on 05/10/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 103
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


06.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (US Patent 8,909,415), in view of Becker et al. (US PGPub 2013/0179482), hereinafter “Becker”.
	Consider claim 1, Hawley discloses a method for retrieving and using data stored in a data warehouse (abstract), comprising:
	receiving, at a computing device, a query for information directed to a plurality of fact tables, each said fact table comprising sets of source data that are arranged so as to be respectively associated with a plurality of first publication identifiers (column 6 lines 30 – 54, column 8 lines 42 – 53, a search query is received that is executed on fact tables, whereby the fact tables store data that is associated with identifiers, such that the fact tables contain metrics and dimension attributes across the different tables);
	obtaining, by the computing device, second publication identifiers from a publication table, in response to the query (column 5 lines 5 – 49, metadata is attached to each fact table as a dimension, whereby identifiers for the data can be obtained in response to a query).
	However, Hawley does not specifically teach that the data is retrieved based on matching publication identifiers between the tables.
	In the same field of endeavor, Becker discloses a method comprising:
	obtaining, by the computing device, at least one of the sets of source data from each said fact table of the plurality of fact tables that is associated with a first publication identifier of the plurality of first publication identifiers which matches one of the second publication identifiers (paragraphs [0033], [0046], [0057], [0077], a publication table, which can be any type of table, such as a version table, is updated, whereby the data from the fact tables that are associated with the identifiers that are stored in multiple tables are obtained).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the obtaining of data based on matching identifiers taught by Becker into the querying of fact tables that are associated with identifiers taught by Hawley for the purpose of enhancing a data warehouse to allow for queries to obtain data based on more specific types of metrics associated with multiple tables stored in the data warehouse.
	Consider claim 2, and as applied to claim 1 above, Hawley discloses a method comprising:
	performing a computation as per the query using the source data (column 2 lines 33 – 54, column 8 lines 40 – 61, column 10 lines 27 – 48, a computation is performed, such as a report or notification, based on the query).
	Consider claim 3, and as applied to claim 1 above, Hawley discloses a method comprising:
	communicating, to an external device from which the query was received, a query result comprising at least one of (1) the sets of source data obtained from said fact tables and (ii) results from processing the sets of source data obtained from said fact tables (column 2 lines 33 – 54, column 8 lines 40 – 61, column 10 lines 27 – 48, a result of the query is communicated to a device, which includes the data obtains as a result of the query).
	Consider claim 4, and as applied to claim 3 above, Hawley discloses a method comprising:
	performing, by the external device or another external device, an assessment of given data or software using the query result (column 2 lines 33 – 54, column 8 lines 40 – 61, column 10 lines 27 – 48, the query performs an assessment of the data, such as detecting an anomaly or data modification).
	Consider claim 5, and as applied to claim 4 above, Hawley discloses a method comprising:
	updating the given data or software to address issues identified during the assessment (column 8 lines 40 – 61, column 10 lines 27 – 48, data is updated to address an issue, such as the data not being consistent).
	Consider claim 6, and as applied to claim 4 above, Hawley discloses a method comprising:
	using the given data or software to control an autonomous or semi-autonomous vehicle based on results of assessment (column 8 lines 40 – 61, column 10 lines 27 – 48, an autonomous vehicle is managed by the use of the data).
	Consider claim 7, and as applied to claim 1 above, Becker discloses a method comprising:
	updating the publication table to include the second publication identifiers and version values so as to be associated with a resource name, each said version value indicating a version of respective source data (paragraphs [0008], [0033], [0047], [0057], a table is updated such that it includes a resource name and a version, whereby the version includes the version of the data in the table).
	Consider claim 8, and as applied to claim 7 above, Hawley discloses a method comprising:
	each said version value comprises a last modified time of the respective source data (column 2 lines 38 – 49, real data for the tables includes time data that is associated with the different versions of the data in the tables).
	Consider claim 9, and as applied to claim 7 above, Hawley discloses a method comprising:
	determining whether each said version value is greater than a current version value for the respective source data that is stored in the publication table (column 2 lines 38 – 49, column 8 line 62 – column 9 line 18, time values are associated with the different versions of the data stored in the tables).
	Consider claim 10, and as applied to claim 9 above, Hawley discloses a method comprising:
	the publication table is updated to include the version value when a determination is made that the version value is greater than the current version value (column 2 lines 38 – 49, column 8 line 62 – column 9 line 18, the time values are updated based on determining that more recent data is available to be stored in the tables).
	 Claims 11 – 20 are rejected under the same rational as claim 1 – 10.  Claims 11 – 20 recite the same limitations as claimed 1 – 10 (respectively), except that claims 11 – 20 are system claims whereas claims 1 – 10 are method claims.  Therefore the same rejections are applied therein.

Relevant Prior Art Directed to State of Art
07.	Chen (US PGPub 2010/0280991) discloses a similar embodiment in that a data warehouse stores data records in fact tables, whereby versions are assigned to the data records in the fact tables based on primary keys.  The version numbers, which is a type of publication identifier, is stored with and used to manage the data that is stored in the different tables in the data warehouse.

Conclusion
08.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

09.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

December 02, 2022